 

Exhibit 10.1

 

Your offer.

 

April 4, 2019

 

Darren Cline


 

 

Dear Darren,

 

Subject to ratification from the Remuneration Committee by April 10, 2019,
Greenwich Biosciences is pleased to offer you the position of US Chief
Commercial Officer, reporting directly to me, Justin Gover, GW Pharmaceuticals
Chief Executive Officer. This fposition will initially be remotely based in
Seattle. You are expected and agree to relocate to the San Diego area no later
than May 1, 2020 (“Relocation Date”). You will work remotely from your current
residence in Seattle until you relocate to CA and are expected to travel as the
business requires, including regular visits to the Carlsbad office.

 

Base Compensation

In this exempt position, your salary will be $450,000 annualized, less
applicable taxes and other withholdings, and paid bi-weekly in accordance with
Greenwich Biosciences’ normal payroll practices.

 

Bonus Plan

You will be eligible to participate in Greenwich Biosciences’ discretionary
Bonus Plan per standard company practices, with an annual bonus target of 50%.
Any bonus earned will be based on a combination of the Company’s overall
performance, financial position, and individual performance, to be determined by
the Remuneration Committee in its sole discretion. Any bonus earned will be in
accordance of the terms and conditions of the plan, which states in part you
must be employed on the day the bonus is paid to earn and receive the bonus. Any
bonus will be pro-rated for the year of hire.

 

Long Term Incentive Plan (LTIP)

If you decide to join and subject to ratification from the Remuneration
Committee, in the first open period following the start of your employment with
Greenwich Biosciences, you will be granted LTIP share options with a targeted
economic grant value of $1,800,000 through three instruments and subject to your
continuous employment with Greenwich Biosciences:

 

·25% as Market Priced Options that vest on the third anniversary of the date of
grant

·25% as Restricted Stock Options that vest in annual 1/4th equal increments over
a four year period

·50% as Performance Stock Options that vest on the third anniversary of the date
of grant subject to the following corporate performance condition having been
achieved:

o100% achievement of 2020 budgeted US sales of Epidiolex

 

The share options will be subject to the terms of the LTIP and grant documents
thereunder which will be provided to you evidencing the specifics of your grant.

 

Relocation Assistance

We are pleased to offer relocation benefits to assist you in your transition to
Carlsbad, CA. Your benefits will be serviced through our Relocation Service
Partner: Relocation Today. A summary of available benefits and services will be
attached as a separate document. Relocation assistance benefits must be utilized
no later than one year of your Relocation Date. This assistance is subject to
the Benefits Repayment Obligation summarized in the section “if you leave early”
of this offer.

 

Change in Control and Severance Benefit Plan (CIC Plan)

If you decide to join and subject to approval by the Remuneration Committee, you
will be a participant in the Greenwich Biosciences’ Change in Control and
Severance Benefit Plan (CIC Plan). Under the CIC Plan, you will be eligible to
receive vesting acceleration of your LTIP share options describe above upon
certain change in control events involving Greenwich Biosciences and/or GW
Pharmaceuticals plc. You will also be eligible to receive additional severance
benefits under the CIC Plan which will be set forth in a participation agreement
provided to you. After you join, you will be provided a copy of the CIC Plan and
your individual participation agreement containing the details of these benefits
and you will be required to execute and return the participation agreement to
us.

 

Greenwich Biosciences, Inc. 5750 Fleet Street, Suite 200, Carlsbad, CA 92008

 

 

To indicate your acknowledgement of the terms of your employment, please sign,
date and return to me by April 8, 2019.

 

We look forward to your favorable reply and having you join the Greenwich
Biosciences team.

 

  Sincerely,       /s/ Justin Gover       Justin Gover   Chief Executive Officer
  GW Pharmaceuticals

 

Darren Cline           /s/ Darren Cline   April 5, 2019 Signature   Date

 

Greenwich Biosciences, Inc. 5750 Fleet Street, Suite 200, Carlsbad, CA 92008

 

 

Your benefits.

 

Time Off

Greenwich Biosciences currently offers regular full-time employees 20 days per
year of paid vacation, which begins to accrue upon the date you commence work
with the Company. You will also be eligible to take a maximum of 8 paid sick
days for illness or injury per calendar year, which may also be used for the
illness or injury of family members and for certain other purposes in accordance
with applicable laws. Based on your hire date, you are eligible to take a
maximum of 7 paid sick days in 2019. In addition, Greenwich Biosciences provides
approximately 13 paid holidays per year.

 

Retirement Savings Plan

Greenwich Biosciences offers a 401(k) and employees may elect to contribute an
amount of up to 100% (in whole percentages and subject to limits prescribed by
law) of eligible compensation each payroll period. Employees are also permitted
to make post-tax Roth contributions (subject to legal requirements). Greenwich
Biosciences will match 50% of the first 6% you contribute per pay period.

 

Health Benefits

Full-time employees are eligible for company sponsored benefits (medical,
dental, vision) on the first day of employment.

 

Other Insurance

Greenwich Biosciences pays 100% of the monthly premium for employees to be
covered under Basic Life and AD&D Insurance at 2x annual base salary up to a
maximum of $500,000. In addition, Greenwich Biosciences provides Short and Long
Term Disability benefits.

 

Flexible Spending Accounts

You have the option to enroll in and contribute towards an FSA helping to reduce
your taxable income and pay for eligible expenses for yourself, your spouse, and
your eligible dependents, on a tax-free basis.

 

Other

These are descriptions of discretionary benefits currently provided to US
employees. All compensation, benefits and employer policies and programs will be
administered in accordance with Greenwich Biosciences’ policies, plans and
procedures, which may include waiting periods and other eligibility requirement
to participate. Greenwich Biosciences reserves the right to change or eliminate
these policies and programs at any time during the course of your employment,
without notice or compensation. Provision of any benefits listed in this section
is discretionary and is not considered part of your employment offer. Please
sign and date here to confirm that you have read and understand this document:

 

Darren Cline

 

/s/ Darren Cline   April 5, 2019 Signature   Date

 

Greenwich Biosciences, Inc. 5750 Fleet Street, Suite 200, Carlsbad, CA 92008

 

 

If you leave early.

 

Repayment of Relocation Assistance

 

By signing below, you acknowledge the Benefits Repayment Obligation. The
Benefits Repayment Obligation means that, if within 24 months of your Relocation
Date, you (a) voluntarily terminate your employment for any reason or (b) are
terminated for “cause” you agree to repay to Greenwich Biosciences the
relocation assistance benefits received according to the following rates and
schedule:

 

·100% if employed for less than 6 months

 

·75% if employed for 6 months but less than 12 months

 

·50% if employed 12 months but less than 18 months

 

·25% if employed 18 months but less than 24 months

 

Repayment of full amount owed will be due immediately upon the effective date of
the termination of your employment.

 

For purposes of the Benefits Repayment Obligation, “cause” means theft,
dishonesty or misconduct with respect to your employment or otherwise relating
to the business of Greenwich Biosciences; material neglect of duties;
falsification of any employment or Greenwich Biosciences’ records, improper use
or disclosure of Greenwich Biosciences’ trade secret or confidential
information; conviction or plea of nolo contendere to a felony if such
conviction or plea is likely to harm the business or reputation of Greenwich
Biosciences; or other conduct that is likely to have an adverse effect on the
name or public image of Greenwich Biosciences.

 

Other

 

All compensation, benefits and employer policies and programs will be
administered in accordance with Greenwich Biosciences’ policies, plans and
procedures, which may include waiting periods and other eligibility requirement
to participate. Greenwich Biosciences reserves the right to change or eliminate
these policies and programs at any time during the course of your employment,
without notice. Please sign and date here to confirm that you have read and
understand this document:

 

Darren Cline

 

/s/ Darren Cline   April 5, 2019 Signature   Date

 

Greenwich Biosciences, Inc. 5750 Fleet Street, Suite 200, Carlsbad, CA 92008

 

Almost there.

 

Congratulations on your offer of employment with Greenwich Biosciences! This
offer is contingent upon the following:

 

1.Successful completion of a background check and reference checks.

 

2.Compliance with federal 1-9 requirements (please bring documentation on your
first day of work verifying your identity and legal authorization to work in the
United States).

 

3.Signing and complying with Greenwich Biosciences’ Confidential Information and
Invention Assignment Agreement, which requires, among other provisions, the
assignment of patent rights to any invention made during your employment at
Greenwich Biosciences.

 

4.Signing and complying with Greenwich Biosciences’ Arbitration Agreement.

 

S.Your representation that working for Greenwich Biosciences will not cause you
to violate any contractual or other obligations you have to any third party,
including a former employer.

 

6.As a Greenwich Biosciences employee, you will be expected to abide by the
Company’s rules and standards. Specifically, you will be required to sign an
acknowledgment that you have read and that you understand the Company’s Code of
Conduct, Insider Trading Policy, Whistleblower Policy, and the Company Handbook.

 

Should you accept our offer, your employment with Greenwich Biosciences will be
“at-will.” This means your employment with Greenwich Biosciences is not for a
specific term and may be terminated by either you or Greenwich Biosciences at
any time with or without cause and with or without advance notice. In addition,
Greenwich Biosciences reserves the right to modify your position or duties to
meet business needs and to use discretion in deciding on appropriate discipline.

 

This document, together with the agreements referenced above, as well as your
offer letter, constitutes the entire agreement between you and Greenwich
Biosciences relating to the terms and conditions of your employment and
supersedes all prior and contemporaneous agreements, understandings,
negotiations or representations, whether written or oral, express or implied on
this subject. This letter may not be modified or amended except by a specific
written agreement signed by you and GW Pharmaceutical’s Chief Executive Officer.
Note that base compensation and bonus are subject to adjustment by the Company,
in its sole discretion from time to time.

 

I have read this Offer Contingencies document in its entirety, along with the
referenced documents, and agree to the terms and conditions of employment. I
understand and agree that my employment with Greenwich Biosciences is at-will.
By signing below, I represent that I am not restricted from working for
Greenwich Biosciences and that my employment with Greenwich Biosciences will not
cause me to violate any obligations I have to any third party, including a
former employer.

 

Darren Cline

 

/s/ Darren Cline   April 5, 2019 Signature   Date

 



Greenwich Biosciences, Inc. 5750 Fleet Street, Suite 200, Carlsbad, CA 92008

 